Exhibit 10.8

 

AMENDMENT NO. 2 TO

 

EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (“Amendment”) is an amendment to the Employment Agreement,
dated August 2, 2007 (the “Agreement”) between Transaction Network
Services, Inc. (“Company”), a Delaware corporation, and its parent, TNS, Inc.
(“Parent”), a Delaware corporation, on the one hand (collectively, “TNS”), and
Mark Cole (“Executive”), on the other hand, and is effective March 1, 2012 (the
“Amendment Effective Date”).  Any terms used, but not defined, herein, shall
have the meanings set forth in the Agreement.

 

WHEREAS, TNS and Executive executed Amendment No. 1 to the Agreement, dated as
of January 1, 2011;

 

WHEREAS, TNS adopted the TNS, Inc. Executive Severance Benefit Plan, effective
as of March 1, 2012, to provide a uniform severance pay and benefit plan to its
key management employees, including the Executive, in the event of certain
terminations from employment; and

 

WHEREAS, TNS and the Executive now desire to further amend the Agreement to
modify certain terms and conditions contained in the Agreement in light of the
Executive Severance Benefit Plan and other modifications that the parties
consider to be desirable.

 

NOW, THEREFORE, in consideration of the foregoing recitals (which form a part of
this Amendment), the mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment, intending to be legally bound,
agree as follows:

 

1.     Term.  Section 2 (Term) of the Agreement, as amended, is replaced in its
entirety by the following provision:

 

“2.           Term.  The period of employment and term of this Agreement will be
from May 8, 2007 through December 31, 2012, unless sooner terminated as
hereinafter set forth (the “Term”).”

 

This modification is intended to establish a term for the Agreement that expires
on December 31, 2012, and to eliminate the successive one-year extensions of the
Agreement in the absence of prior written notice of non-renewal by either of the
parties to the Agreement (i.e., elimination of the “evergreen clause”).

 

2.     Termination.  Section 6 (Termination of Employment and Effect of
Termination) is hereby replaced in its entirety (with the exception of Sections
6(i) and 6(j), which shall remain in effect) by the following provision:

 

“6.           Termination of Employment and Effect of Termination.  Either
Executive or the Company may terminate this Agreement and Executive’s employment

 

1

--------------------------------------------------------------------------------


 

under this Agreement for any or for no reason, either with or without cause, at
any time.  Executive’s entitlement to severance pay and benefits upon any such
termination of employment will be governed by the terms and conditions of the
TNS, Inc. Executive Severance Benefit Plan, dated as of March 1, 2012, as may be
amended from time to time (the “Executive Severance Benefit Plan”).”

 

For clarity, this modification, among other things, results in the elimination
of the excise tax gross-up payment on behalf of the Executive under the
Agreement with respect to excess parachute payments under Section 280G of the
Internal Revenue Code, and eliminates the continuation of the payment by TNS of
club dues as part of the Executive’s severance benefits upon certain
terminations from employment.

 

3.     Definitions.  The following additional sentence will be added to the end
of Section 7(e) of the Agreement: “For purposes of this Section 7, the terms
“Cause” and “Good Reason” shall have same meaning as “Cause and “Voluntary
resignation for Good Reason” under the Executive Severance Benefit Plan.

 

4.     Benefits.  Beginning on the Amendment Effective Date, Appendix 1 (Summary
of Executive Benefits) to the Agreement is hereby amended by deleting in their
entirety Section 6 (Travel Benefits) and Section 7 (Club Membership).

 

5.     Delete Appendix.  Beginning on the Amendment Effective Date, Appendix 3
(Severance Agreement and General Release) to the Agreement is hereby deleted in
its entirety.

 

6.     General. All other terms and conditions of the Agreement and Amendment
No. 1 remain in full force and effect and applicable to the provisions of
services under this Amendment.  This Amendment may be executed in counterparts,
each of which shall be deemed an original and both of which shall be deemed one
and the same instrument.  The persons signing below represent and warrant that
they are authorized to execute this Amendment on behalf of the respective
parties.

 

[signatures on next page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2.

 

 

Transaction Network Services, Inc.

Executive

 

 

 

 

By:

/s/ James T. McLaughlin

 

/s/ Mark Cole

 

James T. McLaughlin

Mark Cole

 

EVP, General Counsel & Secretary

 

 

 

 

 

TNS, Inc.

 

 

 

 

 

By:

/s/ James T. McLaughlin

 

 

 

James T. McLaughlin

 

 

EVP, General Counsel & Secretary

 

 

3

--------------------------------------------------------------------------------